Case: 1:21-cv-00564-CAB Doc #: 26-2 Filed: 05/27/21 1of1. PagelD #: 201

Mitchell J. Yelsky

From: Mitchell J. Yelsky

Sent: Wednesday, March 10, 2021 2:01 PM

To: DeBaggis, Henry F. (USAOHN); Piascik, Bridget (USAOHN) [Contractor]
Ce: rn oe

Subject: 100 Mountain View Moreland Hills, OH

Henry/Larry — Today Don Orsini made a random inspection of 100 Mountain View, and he provided me videos of the
water main, from the street to the house, which has burst. (Scroll down). Please provide this to Mr. Senders’ legal

counsel. The situation is critical. Thank you.

Mitchell J Yelsky, Esq.

YELSKY & LONARDO, LLC

323 W Lakeside Ave, Suite 450
Cleveland Ohio, 44113

Phone: 216.781.2550

Cell: 216.870.6400

Fax: 216.781.6242

CC: mjy@yelskylonardo.com
www.yelskylonardo.com

Download Attachment
Available until Apr 9. 2021

Click to Download

Click to Download

IMG_3896.MOV
0 bytes

IMG_3902.MOV

EXHIBIT "B"
